OSBORN, Chief Justice,
dissenting.
I respectfully dissent. There has been no showing that the State Farm insured, Francisco Aldava, was “legally responsible” to Eleno Hernandez or his assignee, Dr. Phillip Ollis. The policy in question under “PART A-LIABILITY COVERAGE” has several separate paragraphs and the “INSURING AGREEMENT” states:
We will pay damages for bodily injury or property damage for which any covered person becomes legally responsible because of an auto accident.
In Moxon v. Ray, 125 Tex. 24, 81 S.W.2d 488 (Tex.Comm’n App.1935, opinion adopted), the Court considered the question of when an insured became legally responsible so as to provide rights to an injured party and held an insurance policy could inure to the benefit of an injured third party and said “but his right of action thereon does not arise or accrue until he has obtained a final judgment against the insured.”
That was the same result the San Antonio Court of Civil Appeals had reached two years earlier in Cannon Ball Motor Freight Lines v. Grosso, 59 S.W.2d 337 (Tex.Civ.App.—San Antonio 1933), aff'd; Grosso v. Cannon Ball Motor Freight Lines, 125 Tex. 154, 81 S.W.2d 482 (Tex.Comm’n App.1935, opinion adopted). Writing for the Court Justice Murry said:
The policy under consideration provides as follows:
(a) ‘To insure the assured named and described against direct loss by reason of liability imposed by law upon the assured.’
Shall this be construed to mean liability not imposed by law, when it says liability imposed by law? We think not. [authorities cited].
Again, in Hutcheson v. Estate of Se’Christ, 459 S.W.2d 495 (Tex.Civ.App.—Amarillo 1970, writ ref’d), the Court, in considering the question of liability of the carrier to the estate of the injured party, said:
The insurance policy does not bind the insurer for primary liability to an injured party, but its liability is contractual.
[[Image here]]
It contemplates that the insured must be liable to the injured person and that this liability must be established by judgment against the insured or the executor or administrator as in this case before the insurer can be held liable.
In the recent opinion by Justice Wallace in Dairyland County Mutual Insurance Company of Texas v. Childress, 650 S.W.2d 770 (Tex.1983), the Court again considered the necessity of establishing that the insured is legally obligated or responsible to the injured party in order to have a cause of action against the insurer. The Court said:
It is true that Childress were required to obtain a judgment against Booth prior to bringing an action against Dairyland. This is necessary because the insurance contract provides that Dairyland would pay only such sums as the insured was legally obligated to pay; therefore, it was necessary for Childress to secure a judgment to show that the insuror [sic] was legally obligated to pay under its contract.
In addition to the clause defining liability coverage, the policy in “PART F” also has *784a provision under the heading LEGAL ACTION AGAINST US” which provides that no legal action may be brought against the company unless the carrier agrees in writing that the covered person has an obligation to pay, or the amount of that obligation has been determined by judgment after trial. The “no legal action clause” is separate and apart from the “insuring agreement”, and the language in the no legal action provision concerning agreements in writing should not be confused with the requirement under the insuring agreement. Obviously the opinion by Justice Pope in Great American Insurance Company v. Murray, 437 S.W.2d 264 (Tex.1969), was concerned with a no action clause and not an insuring agreement provision.
The payment made to Mr. Hernandez was to “buy the peace” of a party who had been involved in an accident. The release specifically provided that the insured and insurer “expressly deny any liability.” That release was executed to settle, but not to create, liability. Certainly courts which favor settlement should not hold that under a settlement agreement in which the parties deny liability, they have become “legally responsible” to an injured party.
I would reverse the summary judgment and remand the case to the trial court.